Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 22, 2015

                                      No. 04-15-00500-CV

                 IN THE BEST INTEREST AND PROTECTION OF S.W.,

                       From the Probate Court No 1, Bexar County, Texas
                                Trial Court No. 2015-MH-2596
                                 Kelly Cross, Judge Presiding

                                      No. 04-15-00505-CV

  THE STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION OF S.W.

                       From the Probate Court No 1, Bexar County, Texas
                                Trial Court No. 2015-MH-2544
                                 Kelly Cross, Judge Presiding

                                         ORDER
        Appellant’s briefs were originally due on September 7, 2015 and September 8, 2014,
respectively. On September 22, 2015, this court granted appellant’s motions for an extension of
time in which to file a brief and motions to consolidate the appeals. In that order, we ordered
appellant’s retained attorney, Mr. Michael S. Raign, to file appellant’s brief no later than October
8, 2015. Our order also stated that, because these are accelerated appeals, no further extensions
of time would be granted absent extenuating circumstances. Mr. Raign has not filed appellant’s
brief.

       Accordingly, Mr. Raign is hereby ORDERED to show cause in writing, no later than
November 2, 2015, why these appeals should not be dismissed for want of prosecution. See TEX.
R. APP. P. 38.8(a).

        The Clerk of this court shall cause a copy of this order to be served on Mr. Raign by
certified mail, return receipt requested, and by United States mail.




                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of October, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court